Title: To James Madison from Benjamin Rittenhouse, 3 July 1801
From: Rittenhouse, Benjamin
To: Madison, James


Dear Sir
Montgy. Couty. State of Pensylvania July 3rd. 1801.
A State of suspence in important matters to ourselves I have frequently seen describd as the most disagreable and painfull situation in the world. I was as I have in a former Letter Stated to you Importun’d by my own and my Brothers relations and friends in the City of Philadelphia, and at length prevail’d on to make application to our honourable President for an Appointment to an Office. This you may be Assured I did with the greatest reluctance haveing a[l]ways heretofore reprobated the practice, as a man thereby must expect to have all his Actions in the political line tho of the most disinterested kind, ascribed by the censorious world, as originating from Sinister Motives in the performance of them. My friends have also perhaps overrated any Little merit I may have or Claim to favor or patronage from the President. I have for my own part so perfect a confidence in his goodness and a desire to doe every thing in his power that is right and proper in it self that I shou’d rest satisfied for some time, but there is one circumstance in my case that wou’d render an early decision extreamly agreable and convenient to myself and famaly. My Eldest Son Who was nam’d after his Uncle David is lately married to an agreable fine girl, and Shou’d I fortunatly be appointed to an Office, Wishes to Settle on the farm on which I live, at present. They are therefore unsetled at present untill the event of my Application is known. In the great Multiplicity of important business which I am well aware must necessarily Occupy the time and attention of the Executive of a Great Empire, applications for favors to Individuals may readily be forgoten, delicasy prevents my making any further direct application [to] the President. Your friendly Attention to the business Will be remembered with Gratitude by Your Devoted friend and Most Obedient Huble. Sert.
Benjn. Rittenhouse
 

   
   RC (NHi: Gallatin Papers).



   
   David Rittenhouse, the celebrated surveyor, mathematician, and astronomer, was president of the American Philosophical Society and director of the federal Mint, 1792–95.



   
   Rittenhouse to Jefferson, 17 Mar. 1801 (DNA: RG 59, LAR, 1801–9).


